JUDGMENT

PER CURIAM.
This appeal was considered on the record from the Federal Communications Commission and on the briefs of the parties. It is
ORDERED and ADJUDGED that the order of the Federal Communications Commission appealed from in this cause is hereby affirmed for the reasons stated in In re Carlos J. Lastra et al, 16 FCC Red 17268 (2001). Accordingly, appellant does not have standing to pursue its claim. Even if the Court were to rule in its favor, Aerco’s alleged injury could not be redressed as there is not an active license left to assign. While the Commission did take an inordinate amount of time to address the assignment application, this delay did not impact the trustee’s ability to return the station to the air. The subject license was automatically forfeited as a result of WTRA-TV’s inactivity over a 12-month period ending February 9, 1997. See 47 U.S.C. § 312(g).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. RApp. P. 41(b); D.C.Cir. Rule 41.